NUMBER
13-06-00137-CR
 
COURT OF APPEALS
 
THIRTEENTH DISTRICT OF TEXAS
 
CORPUS CHRISTI B EDINBURG
                                                                                                                       

IN RE CARLOS GARZA, RELATOR
                                                                                                          
             
On Petition for Writ of Mandamus
                                                                                                                       

MEMORANDUM OPINION
 
Before Justices Hinojosa, Yañez,
and Garza
Memorandum Opinion
Per Curiam
Relator, Carlos Garza, filed a petition for writ of
mandamus in the above cause number on March 24, 2006.  The Court, having examined and fully
considered the petition, is of the opinion that said petition for writ of
mandamus should be denied.  Accordingly,
relator=s petition for writ of mandamus is denied.
PER CURIAM
Do
not publish.  See Tex. R. App. P. 47.2(b).
 
Memorandum
Opinion delivered and filed
this
3rd day of April, 2006.